Citation Nr: 0323392	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-07 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from 1951 to 1954 and from 
1958 to March 1980.  He died in July 1998.  The appellant is 
the widow of the veteran.  

In June 2001, a decision of the Board of Veterans' Appeals 
(the Board) denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
June 2002, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
this case to the Board, based on a June 2002 Joint Motion For 
Remand.  In essence, the Joint Motion concluded that all of 
the pertinent of evidence of record had not been obtained 
because an attempt had not been made to obtain all of the 
veteran's treatment records from Womack Community Army 
Hospital covering the period from 1980 to 1993.  

In response to the above, the Board undertook additional 
development of the evidence in this case in December 2002, 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)], 
in an attempt to obtain any available treatment records from 
Womack Army Community Hospital at Fort Bragg in Fayetteville, 
North Carolina during the period from 1980 to 1993.  No 
records were obtained.   


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
was signed into law.  In particular, the VCAA requires that 
the Department of Veterans Affairs (VA) notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, there is no notice to the 
appellant of the division of responsibilities between her and 
VA in obtaining evidence necessary to substantiate her claim.    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case because 
the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  

The Board also notes that, in response to its request for the 
veteran's treatment records from Womack Army Community 
Hospital covering the period from January 1980 through 
December 1993, no records were obtained.  The National 
Personnel Records Center responded in June 2003 that its 
clinical record search was limited to one year or less.  No 
reason was given for this limitation. The Board has been 
specifically directed by the June 2002 Order of the Court to 
obtain all of the veteran's treatment records from Womack 
Army Community.  To fail to obtain all of the treatment 
records in question, or a statement that the records are 
unavailable, would be a violation of the Court Order.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board's attempt to develop additional 
evidence in response to the Court's Order was undertaken 
pursuant to 67 Fed. Reg. 3,099 (Jan. 23, 2002), effective 
February 22, 2002 (codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 (2002)).  The new regulations permitted the Board to 
obtain evidence, clarify the evidence, cure procedural 
defects, or perform any other action essential to appellate 
review in many appeals properly before it without remanding 
the case back to the agency of original jurisdiction (AOJ).  
The new regulations also permitted the Board to consider 
additional evidence it had obtained without obtaining a 
waiver of initial AOJ review from the appellant.  

However, in DAV, The United States Court of Appeals for the 
Federal Circuit invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on the claim.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) and the amended rule codified at 38 C.F.R. 
§ 20.1304 were inconsistent with 38 U.S.C. § 7104(a).  
Consequently, the Board can no longer perform actions 
essential to appellate review, such as obtaining additional 
medical evidence, without remanding the case back to the AOJ 
for their consideration.  

Consequently, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  

2.  VBA should attempt to obtain all of the 
veteran's treatment records from the Womack 
Army Community Hospital at Fort Bragg in 
Fayetteville, North Carolina during the 
period from January 1, 1980 through December 
31, 1993.  If any of these records cannot be 
found or provided, or if they have been 
destroyed, the claims folder should be so 
annotated.

3.  Thereafter, the appellant's claim should 
be readjudicated, taking into consideration 
any and all evidence which has been added to 
the record since the last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be provided a Supplemental 
Statement of the Case.  The appellant should 
be given an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


